COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ex parte Arlene Alaniz

Appellate case number:    01-13-00941-CR

Trial court case number: 1403221

Trial court:              182nd District Court of Harris County

       The en banc court has unanimously voted to deny appellants’ motion for
reconsideration en banc. It is ordered that the motion filed March 14, 2014 is denied.
       It is so ORDERED.

Judge’s signature:__/s/ Harvey Brown
                 Acting for the En Banc Court*

Date: April 8, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle.